Citation Nr: 0525784	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from September 1972 
to December 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  The veteran filed a notice 
of disagreement in August 2002, the RO issued a statement of 
the case in March 2003, and the veteran perfected his appeal 
in April 2003.


FINDING OF FACT

The veteran does not have a psychiatric disability which has 
been related to service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, and provides an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In this case, VCAA notice was provided via a March 2004 
letter, which clearly advised the veteran of the first, 
second and third elements required by Pelegrini II.  The 
letter also specifically told him to let the RO know if 
"there is any other evidence or information that you think 
will support your claim[,]" thus effectively satisfying the 
fourth Pelegrini II element.  

Although VCAA notice was provided after the initial 
adjudication in June 2002, this is harmless error and the 
veteran is not prejudiced thereby.  VCAA notice was sent in 
March 2004 and the RO readjudicated his claim in a September 
2004 supplemental statement of the case (which also contained 
the complete text of 38 C.F.R. § 3.159).  Moreover, he has 
been provided every opportunity to submit evidence, argue for 
his claim, and respond to VA notices.  

As to VA's duty to assist, post-service VA outpatient records 
are in the file (dated between 2001 and 2004).  He has not 
identified any outstanding private records relating to 
treatment of his psychiatric symptoms.  The transcript of his 
July 2003 local hearing has been obtained.  VA has made every 
reasonable effort to obtain all relevant records.  

The duty to assist includes, when appropriate, conducting a 
thorough and contemporaneous examination.  The veteran 
underwent a VA examination September 2003, the report of 
which is detailed below.  

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claim.  

II.  Claim for service connection

The veteran seeks service connection for a psychiatric 
disability.  When seeking VA disability compensation, a 
veteran generally seeks to establish that a current 
disability results from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  The veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service. 38 C.F.R. § 3.303.

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran has a current psychiatric disability.  He was 
diagnosed as having psychosis, not otherwise specified, 
following a November 2001 VA hospitalization.  At a July 2002 
outpatient visit, he was found to have psychosis, not 
otherwise specified, and adjustment disorder with anxiety and 
depression.  He continued to seek treatment for this 
disability through September 2004.  

He has claimed (such as in an October 2001 written statement 
and at his July 2003 local hearing) that he first experienced 
symptoms of paranoid schizophrenia while on active duty in 
1973.  He described how he had became frightened and 
disoriented while attempting to extinguish a fire aboard 
ship.  At his hearing, he also recalled being scared while 
working in the ship's foundry.  

Service medical records reflect that he denied any history of 
psychiatric symptoms at his August 1972 enlistment 
examination (the report of the actual examination is not 
associated with the claims folder).  In November 1973, he was 
referred to a psychiatrist after being unable to perform at 
his customary level because of intense concerns about a 
particular situation at home involving his father, mother, 
and sister.  Valium had been taken without significant 
effect.  

The psychiatrist noted that ever since learning of his family 
troubles, the veteran became increasingly anxious and upset, 
with trouble concentrating and doing his duty.  He strongly 
desired discharge.  On examination, he was alert, oriented, 
and not psychotic.  He appeared sincere and troubled, with 
fair impulse control and judgment.  He feared losing control 
and getting into trouble, but he was mainly concerned about 
his family.  He was diagnosed as having situational 
adjustment reaction with multiple family problems and an 
underlying personality disorder, not otherwise specified.  
The psychiatric deemed him "definitely" unsuitable for 
further duty and an expedited discharge was strongly 
recommended.  At a December 1973 discharge examination, his 
psychiatric conditions were deemed disabling, qualifying him 
for discharge under honorable conditions.  

The problem in this case is that no medical professional has 
related the veteran's current psychiatric disability to 
service.  Although a VA examiner in September 2003 confirmed 
the diagnosis of psychosis, not otherwise specified, he also 
concluded that it was not at least as likely as not that the 
symptoms of this current disability were the same as those 
referenced in the service medical records.  The examiner 
acknowledged that 

this is quite difficult to determine.  
One reason . . . is because the [veteran] 
has such sparse records in his military 
file and he appeared to have such a brief 
evaluation at that time that there is not 
a lot of detail about what was going on.  
However the psychiatrist did report that 
the [veteran] was not psychotic.  He also 
reported that the [veteran] was primarily 
anxious and concerned about family 
problems.  It is also not likely that the 
[veteran] has had persistent psychotic 
symptoms since 1973 without getting 
treatment until 2001 without having some 
problems during that almost thirty-year 
period that he would have had to seek 
treatment or his supervisors at his work 
would have referred him in for treatment 
but this did not happen.  

While the examiner considered it possible that the veteran's 
anxiety in the military was a very early symptom of mild 
psychotic disorder that was just beginning, he nevertheless 
considered it "less than a 50 [percent] possibility that the 
anxiety was related to his current diagnosis."  No medical 
evidence on file contradicts this opinion, nor has evidence 
been presented that the veteran was diagnosed as having a 
psychiatric disability within a year of discharge.  Indeed, 
at his local hearing he confirmed that, post-service, he did 
not seek treatment for psychiatric symptoms until 2001 (over 
27 years after discharge).     

To the extent that the veteran himself has claimed that his 
psychiatric disability was first manifested in service, the 
Board notes that as a layman he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  The preponderance is 
against this claim for service connection, and it must 
therefore be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


